Citation Nr: 0838702	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  06-02 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for mitral valve 
stenosis (claimed as failed mitral valve).

2.  Entitlement to service connection for chronic atrial 
fibrillation.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for hepatitis B.

5.  Entitlement to service connection for degenerative joint 
disease of the right hip.

6.  Entitlement to service connection for degenerative joint 
disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to July 
1977, and from January 2003 to March 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  Jurisdiction over the case was subsequently 
transferred to the RO in Providence, Rhode Island.

The issues of entitlement to service connection for mitral 
valve stenosis (claimed as failed mitral valve) and chronic 
atrial fibrillation are addressed in the remand that follows 
the order section of this decision.


FINDINGS OF FACT

1.  Hepatitis B and hepatitis C were present during the 
veteran's second period of active duty. 

2.  Hepatitis was not found on the examination for entrance 
onto the veteran's second period of active duty, and the 
evidence does not clearly and unmistakably establish that 
hepatitis B or C existed prior to service and did not 
increase in severity during or as a result of service. 

3.  Degenerative joint disease of the right hip and knee was 
present during the veteran's second period of active duty. 

4.  Degenerative joint disease of the right hip or knee was 
not found on the examination for entrance onto the veteran's 
second period of active duty, and the evidence does not 
clearly and unmistakably establish that either disability 
existed prior to service and did not increase in severity 
during or as a result of service. 


CONCLUSIONS OF LAW

1.  Hepatitis C was incurred in active duty.  38 U.S.C.A. 
§§ 1110, 1111, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

2.  Hepatitis B was incurred in active duty.  38 U.S.C.A. 
§§ 1110, 1111, 1131 (West 2002); 38 C.F.R. §§  3.303, 3.304 
(2007).

3.  Degenerative joint disease of the right hip was incurred 
in active duty.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 2002); 
38 C.F.R. §§  3.303, 3.304 (2007).

4.  Degenerative joint disease of the right knee was incurred 
in active duty.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 2002); 
38 C.F.R. §§  3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claims.  In addition, the evidence currently 
of record is sufficient to substantiate his claims.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007) or 38 C.F.R. 
§ 3.159 (2007).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).

Analysis

The veteran was diagnosed with hepatitis C and B in August 
2003 in service.  These conditions were discovered during 
pre-operative diagnostic testing for his mitral valve 
prolapse and atrial fibrillation.  The veteran maintains that 
service connection for these diseases is in order because 
they were first noted while he was on active service.  He 
readily admits that he sustained serious injuries in a motor 
vehicle accident in 1985, and that he received blood during 
medical treatment for these injuries.  

The Board notes that the examination for entrance onto the 
veteran's second period of active duty did not disclose the 
presence of hepatitis B or C.  The record does not contain 
clear and unmistakable evidence that the veteran's hepatitis 
B or C existed prior to service and was not aggravated by 
service.  Therefore, the presumption of soundness has not 
been rebutted, and the veteran is entitled to service 
connection for these disabilities.  

Similarly, service medical records for the veteran's second 
period of active duty show that his right lower extremity was 
found to be normal on the examination for entrance onto 
active duty.  In March 2004, prior to his discharge from 
service, he was diagnosed with degenerative joint disease of 
the right hip and knee.  The evidence does not clearly and 
unmistakably establish that either of these disabilities 
existed prior to service and was not aggravated by service.  
Therefore, the presumption of soundness has not been 
rebutted, and the veteran is also entitled to service 
connection for these disabilities.


ORDER

Entitlement to service connection for hepatitis C is granted.

Entitlement to service connection for hepatitis B is granted.

Entitlement to service connection for degenerative joint 
disease of the right hip is granted.

Entitlement to service connection for degenerative joint 
disease of the right knee is granted.


REMAND

Atrial fibrillation was noted on the examination for entrance 
onto the veteran's second period of service, but no mitral 
valve disorder was diagnosed at that time.  Mitral valve 
stenosis is shown by later service medical records and there 
is evidence indicating that the mitral valve stenosis existed 
prior to service.

Following its review of the record, the Board has determined 
that further development of the record is required to address 
the presumption of soundness and to determine whether the 
veteran's atrial fibrillation was aggravated by service.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be scheduled for 
an appropriate VA examination by a 
physician with appropriate expertise to 
address the questions posed in this 
remand.   The claims folder must be made 
available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  

Based upon the examination results 
and the review of the claims folder, 
the examiner should provide an 
opinion as to whether the veteran's 
mitral valve stenosis clearly and 
unmistakably exist prior to his 
entrance onto the second period of 
active duty in January 2003 and 
clearly and unmistakably underwent 
no permanent increase in severity as 
a result of the second period of 
active duty.

The examiner should also provide an 
opinion as to whether the veteran's 
atrial fibrillation permanently 
increased in severity during the 
second period of active duty and if 
so, whether the increase in severity 
was clearly and unmistakably due to 
natural progress.

The supporting rationale for all opinions 
expressed must also be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the issues remaining on 
appeal.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the requisite opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


